Pine Grove Alternative Institutional Fund SUB-ITEM 77Q2 Section 16(a) Beneficial Ownership Reporting Compliance 1. Nadine Le Gall, Chief Compliance Officer: 1 late report on Form 3, no transactions reported 2. Vicki Horwitz, Vice President: 1 late report on Form 3, no transactions reported 3. Teidah Reguera, Secretary: 1 late report on Form 3, no transactions reported 4. Matthew Stadtmauer, President, Chief Executive Officer and Trustee: 1 failure to file a required Form 4, 1 transaction not reported on a timely basis 5. Megan Koehler, former Assistant Secretary: 1 failure to file a required Form 3 , no transactions reported 6. Mattia Auriemma, Trustee: 1 late report on Form 3, no transactions reported
